Citation Nr: 1822831	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel
INTRODUCTION

The Veteran, a medical doctor, served on active duty from October 1966 to July 1969.  He served honorably in the United States Marine Corps, including in combat in Vietnam for which he received the Purple Heart, Combat Action Ribbon, and Presidential Unit Citation.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In August 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's tinnitus is associated with his service.

2.  The Veteran's ischemic heart disease is associated with his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents, to include ischemic heart disease, may be presumed to have been incurred in service even if there is no evidence of the disease in service and provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a).  

Here, the Board finds that the Veteran has current disabilities.  During the pendency of this claim in September 2012 he was diagnosed with tinnitus and in March 2016 he was diagnosed with ischemic heart disease.  

The Board also finds that the Veteran was exposed to loud noise and herbicide agents in service.  The evidence of record, to include the August 2016 videoconference Board hearing, shows that the Veteran was wounded during an artillery explosion in Vietnam.  His service personnel records confirm that he served in combat in Vietnam.  Accordingly, as to tinnitus, the second element of service connection has been met.  As to ischemic heart disease, service connection is warranted because the Veteran has qualifying service and a qualifying disability for the purposes of the herbicide agent presumption under 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Turning to the question of whether there is a nexus, or link, between the Veteran's tinnitus and his service, the Board concludes that the evidence favors a finding that tinnitus was incurred in service.  In September 2012, a VA examiner opined that there was not a nexus regarding tinnitus because separate bilateral hearing loss test results showed insufficient hearing loss for VA purposes.  However, the Board finds that this is an incorrect standard.  Rather, the standard is whether there is a link between the Veteran's tinnitus and his service, specifically the incident he reported to the examiner where he was injured in an artillery explosion during combat in Vietnam.  By contrast, private treatment records, to include from February 2014, opine that his tinnitus is associated with the explosion.  The evidence of record shows that the Veteran has consistently stated his tinnitus began with the explosion and has continued ever since.  It is also consistent with the circumstances of his service.  The Board finds that the Veteran's lay statements are competent, credible, and probative.  Accordingly, service connection for tinnitus is warranted. 

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for tinnitus is granted.

Service connection for ischemic heart disease is granted.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


